DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Objections to the Claims
01.	Claims 9, 10, 19, and 20 are still objected to because of the following informalities: "zink oxide," as now claims 9, 10, 19, and 20 are amended to be, should be amended to "zinc oxide," the c in "zinc" is underlined herein for emphasis. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
35 U.S.C. § 103 Rejections of the Claims
02.	The following is a quotation of 35 U.S.C. 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 
03.	Claims 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2012/0007037 of a U.S. patent application for inventor Ramaswamy et al. [hereinafter "Ramaswamy"], further in view of PGPub 2018/0341849 of a U.S. patent application for inventor Brew et al. [hereinafter "Brew"]. 
With respect to claims 1 and 11, Ramaswamy describes a memory cell including (a method of fabricating providing) a substrate (220; as shown in FIGs. 3A-3H and 4A-4H, for example); a first electrode layer (226) on top of the substrate (220); a diffusion barrier layer on top of the first electrode 226 (see, for example, [0022]); a polycrystalline silicon diode (see, for example, [0017], see, specifically, [0028] describing the diode comprising polysilicon material 230) on top of the diffusion barrier 226; a phase change material (PCM) layer 234 on top of the polycrystalline silicon diode 230/228; and a second electrode 236/238 on top of the PCM layer 234.
Ramaswamy describes the barrier layer to include the materials "tungsten, titanium nitride or tantalum as but a few examples." See, for example, [0022]. And teaches that the choice of the barrier material "will generally depend on the … type of impurities or other diffusing components … the barrier [is] intended to mitigate." See, [0022].
Patent law precedents recognize that it would be prima facie obvious to select and substitute between prior art known materials based on their prior art known suitability for the same purpose. See M.P.E.P. § 2144.07 (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (S.Ct. 1945); In re 
A person of ordinary skill in the art knows that, for the purposes of providing a barrier to diffusion in memory cells comprising PCMs, titanium nitride and silicon dioxide and aluminum oxide are interchangeably (and in combination) suitable alternatives. See, for example, Brew, [0031] teaching "titanium nitride, silicon dioxide, aluminum oxide, or some combination of these materials" are usable as diffusion barriers in PCM memories.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been prima facie obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have used silicon dioxide (alone or in combination with titanium nitride or aluminum oxide, or both) , instead of  the titanium nitride diffusion barrier Ramaswamy describes, as Brew teaches the suitability of silicon dioxide for use as diffusion barrier material. 
The recitation "conductive" is noted, and absent more, it is has a scope reading on both thermal and electrical conductivity. 
With respect to claims 2, 6, 7, 12, 16, and 17, absent more, the recitations have the scope of intending to so employ the memory cell. 
Ramaswamy describes such use (see, for example, [0002] re word line and bit line, and see the Title re the Cross-Point memory; see, FIGs. 1 and 2 re array), 
With respect to claims 8 and 18, the PCM memory device Ramaswamy describes inherently functions the same way as the claimed device and, therefore, the resistivity PCM layer changes based on an induced phase of the PCM layer. See, also, [0030] in Ramaswamy.
With respect to claims 3 and 13, Ramaswamy describes the first electrode 226 to comprise tungsten. See, for example, [0022], teaching tungsten as the material for electrode 226, filing the trench 224. 
04.	Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ramaswamy, in view of Brew, further in view of French Patent Document FR-1235687 to "Herrick" (by way of the French Company, Thomson-Houston; hereinafter "Herrick"].
With respect to claims 4 and 14, Ramaswamy, in view Brew, prima facie renders obvious the use of silicon dioxide as diffusion barrier. The art however well recognizes the suitability of amorphous silicon dioxide, also, as diffusion barrier. See, the Abstract in Herrick.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used silicon dioxide, instead of  the titanium nitride diffusion barrier Ramaswamy describes, as Herrick teaches the suitability of amorphous silicon dioxide as diffusion barrier material.
Absent more, the recitation "that is laser annealed" describes the intended, but not the limiting method, of preparing the amorphous silicon dioxide, and as such has a scope not distinguishing over the amorphous silicon dioxide Herrick teaches.
With respect to claims 5 and 15, oxide absent, the recitation "wherein the resistivity of the conductive oxide diffusion barrier is reduced during the annealing" is noted and determined to be inherently met by the amorphous silicon dioxide Herrick teaches, when a limiting step of annealing occurs because it is the very same material that is recited in the claims.
s 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Ramaswamy, further in view of PGPub 2003/02222223 of a U.S. patent application for inventor Kamei et al. [hereinafter "Kamei"]. 
With respect to claims 9 and 19, Ramaswamy describes the barrier layer to include the materials "tungsten, titanium nitride or tantalum as but a few examples." See, for example, [0022]. And teaches that the choice of the barrier material "will generally depend on the … type of impurities or other diffusing components … the barrier [is] intended to mitigate." See, [0022].
The art however also recognizes the suitability and benefit of ZnO:Ga as diffusion barrier when in high electric filed. See, for example, [0038]. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used ZnO:Ga as the diffusion barrier, as Kamei teaches ZnO:Ga to be also suitable and beneficial in high electric fields. 
06.	Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ramaswamy in view of Kamei, further in view of PGPub 2013/0134374 of a U.S. patent application for inventor Kim et al. [hereinafter "Kim"]. 
With respect to claims 10 and 20, it is noted that approximately 5 nm has a scope including 3-10 nms.
It also noted that the art well recognizes that the thickness of the diffusion barrier is result effective critical parameter. See, for example, Kim, [0086]. 
Specifically, at [0086], Kim teaches that: 
A thickness of the diffusion barrier layer BL may be in a range of between about 3 nm to 10 nm. When the thickness of the 
Accordingly, Kim not only teaches that the thickness of the diffusion barrier is a result effecting critical parameter, Kim also teaches that the thickness should be approximately 5 nm, by teaching that the range is desirably 3-10 nms.
According to well-established patent law precedents (see, e.g., M.P.E.P. §§ 2144.05II and 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have optimized (e.g. by routine experimentation) the thickness of the first dielectric layer to be approximately 5 nm (as taught by Kim), but also because Kim teaches that approximately 5 nm is a suitable and desirable thickness for the diffusion barrier so as optimize the functioning of the diffusion barrier.
Response to Arguments
07.	The contentions in the 8/16/2021 Response [hereinafter "8/16 Response"] to the 5/27/2021 "Office Action" have been fully considered. The contentions, however, are not found persuasive.
and is not purported to cure, this critical deficiency of Ramaswami [sic]." The Response, therefore concludes that "[c]laim 1 is therefore allowable."
These contentions lack bases in fact. 
The rejection of claim 1, maintained herein, specifically points that Ramaswamy (not Ramaswami) describes using a conductive barrier on an electrode. This contention therefore is baseless.
As to the conductive oxide barrier, the rejection, maintained herein, referring to [0022] of Ramaswamy, explains that Ramaswamy describes using "tungsten, titanium nitride or tantalum as but a few examples" of the barrier. The maintained rejection then continues to explain, referring to *** of Brew, how it would be obvious to PHAOSITA to have modified the product Ramaswamy describes based on the teachings of Brew to have used an oxide barrier. 
The 8/16 Response contends that claim 11 is similarly patentable. 
In response, it is noted that claim 11 is similarly NOT patentable.
As to claims 9, 10, 19, and 20, which depend from claims 1 and 11, the Response expresses not understanding the rejection because the secondary prior art used is different from that used to reject claims 1 and 11. The Response provide neither reasoning nor any basis for such professed lack of clarity. 
As to the matter of the clarity of the rejection of claims 9, 10, 19, and 20, it is noted that rejections expressly point out the bases of the 103, obviousness and the Response expressly admits the rejection spells out the bases of the 103, obviousness rejection. Clearly, there is nothing that is unclear. 
It is moreover noted that the Response expressly recognizes, with gratitude, the Examiner confirming in an interview, with Mr. Daniel, the typo with respect to the year Ramaswamy (which is the PGPUB of an IDS disclosed prior art reference) was published. In view of Examiner's availability for an interview on the day the 3 months, shortened statutory deadline expired, therefore, an Applicant's representative should call the Examiner if for some other reason an item in a rejection is not clear. 
Applicants and Mr. Daniel, their representative, are on notice that a similar a bare contention of lack of clarity, instead of a reasoned argument, with bases in fact, would violate 37 CFR 1.111(b)(2)'s admonition that:
to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references." 
As such, Applicants and Mr. Daniel, their Representative, are on notice that future such non-responsive reply would be found intentionally non-responsive and, accordingly be denied entry. In which case, the clock on the Response period would continue to run from the date of the mailing of the Office Action improperly replied to. 
CONCLUSION
THIS OFFICE ACTION IS MADE FINAL. 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 

Primary Examiner, Art Unit 2814